Citation Nr: 0417885	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-01 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder.

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to May 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO).  In that rating 
decision, the RO denied the veteran's application to reopen a 
claim of entitlement to service connection for major 
depression.



FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was last 
denied by the RO in an September 1981 rating action.  The 
veteran was notified of this action and of his appellate 
rights, but failed to file a timely appeal.

2.  Since the September 1981 decision denying service 
connection for a psychiatric disorder, the additional 
evidence that has not been previously considered is 
cumulative, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The additional evidence submitted subsequent to the September 
1981 decision of the RO, which denied an application to 
reopen a claim for service connection for a psychiatric 
disorder, is not new and material; thus, the claim for 
service connection for this disability is not reopened, and 
the September 1981 RO decision is final.  38 U.S.C. § 4005; 
38 C.F.R. §§ 19.118, 19.153 (1965); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim. 

The RO notified the veteran consistent with requirements 
under the VCAA in a letter dated in April 2002, as well as in 
the statement of the case and supplemental statement of the 
case.  He was informed of the information and evidence 
necessary to substantiate the claim, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain, and to send any evidence in her possession relevant 
to the claim.  He has also been informed of what evidence was 
needed to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record reflects that 
the RO has made reasonable efforts to obtain relevant medical 
evidence adequately identified by the appellant in support of 
his claim.  The Board finds that VA has complied with the 
VCAA duties to notify and assist.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. 
Principi 16 Vet. App. 183 (2002).

Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Application to Reopen Claim Based on New and Material 
Evidence

The record shows that in a September 1981 rating decision, 
the RO denied service connection for a psychiatric disorder, 
major depression with mood incongruent psychosis, on the 
basis that the evidence of record failed to establish any 
relationship between the veteran's present mental condition 
and service.  The record shows that the veteran was notified 
of that decision and of his appellate rights.

The veteran did not perfect an appeal with respect to the 
September 1981 rating decision, which therefore became final.  
38 U.S.C. § 4005; 38 C.F.R. §§ 19.118, 19.153 (1965).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As applicable to the present appeal, 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence of record at the time of the September 1981 
rating decision consisted of service medical records, and the 
report of a June 1981 VA examination.  Service medical 
records show the following.  A consultation sheet shows that 
the veteran was seen in February 1961, and notes conversion 
hysteria for many years prior to service manifested by 
partial or total blindness.  The veteran was seen in November 
1961 for complaints of not being able to see, and was 
diagnosed with chronic conversion hysteria.  When seen in 
January 1962 for eye examination, the impression was 
conversion hysteria or malingering.  Treatment notes in 
February, March and April 1961 include impressions of 
conversion hysteria and conversion reaction.  

A February 1962 psychiatric clinic consultation report shows 
that the veteran was seen for a psychiatric evaluation due to 
a diagnosis of conversion hysteria in February 1961.  After 
evaluation the diagnosis was passive-dependency reaction, 
chronic, moderate, manifested by impulsiveness and complaints 
of poor vision.

The report of a January 1964 psychiatric evaluation contains 
findings and conclusions that the veteran tended to be 
impulsive, stubborn, or over emotional at times, and that 
this was a lifelong trait of character.

The report of an April 1964 discharge examination contains a 
normal psychiatric evaluation.

The report of a June 1981 VA examination contains a diagnosis 
of major depression with mood incongruent psychosis, and an 
opinion that it seemed that there was no connection between 
the veteran's mental illness and his service. 

The evidence associated with the claims folder since the 
September 1981 rating decision includes VA and private 
medical records dated from 1972 to 2002, letters from the 
Social Security Administration, and a statement from the 
veteran's wife.

Private treatment records in March and June 1986 indicate 
that a physician concluded that the veteran's dysthymic 
disorder was preexisting and not related to an accident in 
June 1983.  Private treatment records in August 1995 includes 
an impression of major depression, rule out mood-congruent 
psychotic features.

VA treatment records from 2001 to 2002 show findings 
regarding psychiatric symptoms and contain an assessment of 
major depressive disorder, recurrent.

In a September 2002 statement, a private physician stated 
that the veteran had been under his care since 1992 because 
of chronic schizophrenia and depression that disables him for 
any type of work.  The physician noted that this was based on 
the veteran's wife.

Letters from the Social Security Administration dated in July 
1996 and December 2002 show that the veteran was entitled to 
receive benefits since June 1983, based on his disability or 
blindness.

In a January 2003 statement, the veteran's wife attested that 
the veteran was discharged from the Army due to his 
condition.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including psychosis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).

The evidence submitted by the veteran consists primarily of 
records of treatment many years after service that do not 
indicate in any way that the veteran's psychiatric condition 
is service connected.  There are no medical opinions that 
have been advanced to the effect that there is a relationship 
between the veteran's psychiatric disorder and service.  Such 
evidence is not new and material evidence upon which the 
claim may be reopened.  See Cox v. Brown, 5 Vet. App. 95 
(1993) (Records showing treatment years after service which 
do not link the post-service disorder to service in any way 
are not considered new and material evidence).  

While the veteran and his wife have expressed their belief 
that the veteran's current psychiatric disorder is related to 
service, these views were known at the time of the previous 
denial.  Additionally, lay statements such as these are not 
new and material evidence.  See Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim). Moreover, as it is the province of trained health 
care professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
see Jones v. Brown, 7 Vet. App. 134, 137 (1994), lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).

Under these circumstances, as the evidence does not raise a 
reasonable possibility 


of substantiating the claim, the application to reopen the 
claim for service connection for a psychiatric disorder is 
denied.


ORDER

The application to reopen a claim for service connection for 
a psychiatric disorder is denied. 



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



